Exhibit 10.1

NETSUITE INC.

EXECUTIVE BONUS PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1 BACKGROUND, PURPOSE AND DURATION

   1

1.1

   Effective Date    1

1.2

   Purpose of the Plan    1 SECTION 2 DEFINITIONS    1

2.1

   “Actual Award”    1

2.2

   “Affiliate”    1

2.3

   “Board”    1

2.4

   “Bonus Pool”    1

2.5

   “Committee”    1

2.6

   “Company”    1

2.7

   “Disability”    1

2.8

   “Employee”    1

2.9

   “Participant”    2

2.10

   “Performance Period”    2

2.11

   “Plan”    2

2.12

   “Target Award”    2

2.13

   “Termination of Service”    2

SECTION 3 SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

   2

3.1

   Selection of Participants    2

3.2

   Determination of Target Awards    2

3.3

   Bonus Pool    2

3.4

   Discretion to Modify Awards    2

3.5

   Discretion to Determine Criteria    3 SECTION 4 PAYMENT OF AWARDS    3

4.1

   Right to Receive Payment    3

4.2

   Timing of Payment    3

4.3

   Form of Payment    3

4.4

   Payment in the Event of Death or Disability    3 SECTION 5 ADMINISTRATION   
4

5.1

   Committee is the Administrator    4

5.2

   Committee Authority    4

5.3

   Decisions Binding    4

5.4

   Delegation by the Committee    4

SECTION 6 GENERAL PROVISIONS

   4

6.1

   Tax Withholding    4

6.2

   No Effect on Employment or Service    4

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page

6.3

   Participation    5

6.4

   Successors    5

6.5

   Beneficiary Designations    5

6.6

   Nontransferability of Awards    5

6.7

   Section 409A    5 SECTION 7 AMENDMENT, TERMINATION AND DURATION    5

7.1

   Amendment, Suspension or Termination    5

7.2

   Duration of the Plan    6

SECTION 8 LEGAL CONSTRUCTION

   6

8.1

   Gender and Number    6

8.2

   Severability    6

8.3

   Requirements of Law    6

8.4

   Governing Law    6

8.5

   Bonus Plan    6

8.6

   Captions    6

 

- ii -



--------------------------------------------------------------------------------

EXECUTIVE BONUS PLAN

SECTION 1

BACKGROUND, PURPOSE AND DURATION

1.1 Effective Date. The Plan was adopted effective as of January 1, 2008.

1.2 Purpose of the Plan. The Plan is intended to increase shareholder value and
the success of the Company by motivating selected employees (a) to perform to
the best of their abilities and (b) to achieve the Company’s objectives.

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 “Actual Award” means, as to any Performance Period, the actual award (if
any) payable to a Participant for the Performance Period, subject to the
Committee’s authority under Section 3.4 to modify the award.

2.2 “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.

2.3 “Board” means the Board of Directors of the Company.

2.4 “Bonus Pool” means the pool of funds available for distribution to
Participants. Subject to the terms of the Plan, the Committee establishes the
Bonus Pool for each Performance Period.

2.5 “Committee” means the committee appointed by the Board (pursuant to
Section 5.1) to administer the Plan.

2.6 “Company” means NetSuite Inc., a Delaware corporation, or any successor
thereto.

2.7 “Disability” means a permanent and total disability determined in accordance
with uniform and nondiscriminatory standards adopted by the Committee from time
to time.

2.8 “Employee” means any employee of the Company or of an Affiliate, whether
such individual is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

 

-1-



--------------------------------------------------------------------------------

2.9 “Participant” means as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.

2.10 “Performance Period” means the period of time for the measurement of the
performance criteria that must be met to receive an Actual Award, as determined
by the Committee in its sole discretion. A Performance Period may be divided
into one or more shorter periods if, for example, but not by way of limitation,
the Committee desires to measure some performance criteria over 12 months and
other criteria over 3 months. Multiple, overlapping Performance Periods (of
different durations) may be in effect at any one time.

2.11 “Plan” means the Executive Bonus Plan, as set forth in this instrument and
as hereafter amended from time to time.

2.12 “Target Award” means the target award, at 100% performance achievement,
payable under the Plan to a Participant for the Performance Period, as
determined by the Committee in accordance with Section 3.2.

2.13 “Termination of Service” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.

SECTION 3

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

3.1 Selection of Participants. The Committee, in its sole discretion, shall
select the Employees who shall be Participants for any Performance Period.
Participation in the Plan is in the sole discretion of the Committee, on a
Performance Period by Performance Period basis. Accordingly, an Employee who is
a Participant for a given Performance Period in no way is guaranteed or assured
of being selected for participation in any subsequent Performance Period or
Periods.

3.2 Determination of Target Awards. The Committee, in its sole discretion, shall
establish a Target Award for each Participant.

3.3 Bonus Pool. Each Performance Period, the Committee, in its sole discretion,
may establish a Bonus Pool. Actual Awards shall be paid from the Bonus Pool.

3.4 Discretion to Modify Awards. Notwithstanding any contrary provision of the
Plan, the Committee may, in its sole discretion and at any time, (a) increase,
reduce or

 

-2-



--------------------------------------------------------------------------------

eliminate a Participant’s Actual Award, and/or (b) increase, reduce or eliminate
the amount allocated to the Bonus Pool. The Committee may determine the amount
of any reduction on the basis of such factors as it deems relevant, and shall
not be required to establish any allocation or weighting with respect to the
factors it considers.

3.5 Discretion to Determine Criteria. Notwithstanding any contrary provision of
the Plan, the Committee shall, in its sole discretion, determine the performance
requirements applicable to any Target Award. The requirements may be on the
basis of any factors the Committee determines relevant, and may be on an
individual, divisional, business unit or Company-wide basis. Failure to meet the
requirements will result in a failure to earn the Target Award, except as
provided in Section 3.4.

SECTION 4

PAYMENT OF AWARDS

4.1 Right to Receive Payment. Each Actual Award shall be paid solely from the
general assets of the Company. Nothing in this Plan shall be construed to create
a trust or to establish or evidence any Participant’s claim of any right other
than as an unsecured general creditor with respect to any payment to which he or
she may be entitled.

4.2 Timing of Payment. Payment of each Actual Award shall be made as soon as
administratively practicable as determined by the Committee after the end of the
Performance Period during which the Actual Award was earned. Unless otherwise
determined by the Committee, a Participant must be employed by the Company or
any Affiliate on the last day of the Performance Period to receive a payment
under the Plan.

4.3 Form of Payment. Each Actual Award shall be paid in cash in a single lump
sum.

4.4 Payment in the Event of Death or Disability. If a Participant dies or
becomes Disabled prior to the payment of an Actual Award earned by him or her
prior to death or Disability for a prior Performance Period, the Actual Award
shall be paid to his or her estate or to the Participant, as the case may be,
subject to the Committee’s discretion to reduce or eliminate any Actual Award
otherwise payable.

 

-3-



--------------------------------------------------------------------------------

SECTION 5

ADMINISTRATION

5.1 Committee is the Administrator. The Plan shall be administered by the
Committee, whose members shall be appointed by the Board. The Board may appoint
different Committees to administer the Plan with respect to different groups of
Employees and/or Participants.

5.2 Committee Authority. It shall be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees shall be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (f) interpret, amend or revoke any such
rules.

5.3 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

5.4 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company.

SECTION 6

GENERAL PROVISIONS

6.1 Tax Withholding. The Company shall withhold all applicable taxes from any
Actual Award, including any federal, state, and local taxes (including, but not
limited to, the Participant’s FICA and SDI obligations).

6.2 No Effect on Employment or Service. Nothing in the Plan shall interfere with
or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a Termination of
Service. Employment with the Company and its Affiliates is on an at-will basis
only. The Company expressly reserves the right, which may be exercised at any

 

-4-



--------------------------------------------------------------------------------

time and without regard to when during a Performance Period such exercise
occurs, to terminate any individual’s employment with or without cause, and to
treat him or her without regard to the effect that such treatment might have
upon him or her as a Participant.

6.3 Participation. No Employee shall have the right to be selected to receive an
award under this Plan, or, having been so selected, to be selected to receive a
future award.

6.4 Successors. All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

6.5 Beneficiary Designations. If permitted by the Committee, a Participant under
the Plan may name a beneficiary or beneficiaries to whom any vested but unpaid
award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

6.6 Nontransferability of Awards. No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 6.5. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.

6.7 Section 409A. Notwithstanding any other provision of the Plan, the Committee
shall interpret and administer the Plan such that no Participant incurs a
penalty under Section 409A of the Internal Revenue Code. Any ambiguities shall
be interpreted by the Committee such that no Participant incurs a penalty under
Section 409A of the Internal Revenue Code.

SECTION 7

AMENDMENT, TERMINATION AND DURATION

7.1 Amendment, Suspension or Termination. The Committee, in its sole discretion,
may amend or terminate the Plan, or any part thereof, at any time and for any
reason. The amendment, suspension, or termination of the Plan shall not, without
the consent of the Participant, alter or impair any rights or obligations under
any Actual Award theretofore earned by such Participant. No award may be granted
during any period of suspension or after termination of the Plan.

 

-5-



--------------------------------------------------------------------------------

7.2 Duration of the Plan. The Plan shall commence on the date specified herein,
and subject to Section 7.1 (regarding the Committee’s right to amend or
terminate the Plan), shall remain in effect thereafter.

SECTION 8

LEGAL CONSTRUCTION

8.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

8.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

8.3 Requirements of Law. The granting of awards under the Plan shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

8.4 Governing Law. The Plan and all awards shall be construed in accordance with
and governed by the laws of the State of California, but without regard to its
conflict of law provisions.

8.5 Bonus Plan. This Plan is intended to be a “bonus program” as defined under
U.S. Department of Labor regulation section 2510.3-2(c) and shall be construed
and administered by the Company in accordance with such intention.

8.6 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

 

-6-